Citation Nr: 0702326	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-34 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1946 to April 
1948, February 1951 to February 1954, and from April 1954 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.      

The Board remanded this matter in May 2006 for further 
development.  


FINDINGS OF FACT

1.	The veteran's hypertension is not related to service.  

2.	The veteran's hypertension is not proximately due to, a 
result of, or aggravated by his service-connected 
nephrolithiasis (formerly ureterolithiasis), recurrent, with 
papillitis.  


CONCLUSIONS OF LAW

1.	Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed related to service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.	Hypertension is not proximately due to or the result of 
the service-connected nephrolithiasis (formerly 
ureterolithiasis), recurrent, with papillitis.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension.  
In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the Appeals Management Center (AMC) dated in May 2006.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this letter, 
the AMC informed the veteran of the elements comprising his 
claim and the evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
letter requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
VA should obtain for the veteran (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And this letter advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  

The Board notes a deficiency with VCAA notification, however.  
The AMC did not provide the veteran with proper notice before 
initial adjudication of his claim in May 2003.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision).  Nevertheless, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  VA, in 
accordance with Mayfield, readjudicated the veteran's claim 
in the October 2006 Supplemental Statement of the Case in the 
claims file.  See Mayfield, 444 F.3d 1328.  The Board notes 
moreover that, in this decision, VA addressed both aspects of 
the veteran's service connection claim - that his 
hypertension relates directly to service, and/or that it is 
secondarily related to service by way of a service-connected 
disorder.   

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of the notice letter 
from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal, and 
provided the veteran with a compensation examination and 
medical nexus opinion.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

In October 2002, the veteran filed an original service 
connection claim contending that his service directly caused 
a current hypertension disorder.  The RO denied this claim in 
a May 2003 rating decision, which the veteran timely appealed 
to the Board.  During the pendency of the appeal, in an 
October 2004 statement, the veteran's representative 
suggested that the veteran's hypertension may be secondarily 
service connected as a result of the veteran's service-
connected nephrolithiasis (formerly ureterolithiasis), 
recurrent, with papillitis.  In an October 2006 Supplemental 
Statement of the Case, the RO denied this theory of 
entitlement as well.  For the reasons set forth below, the 
Board agrees with the RO's decisions in this matter.     

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2006).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2006).  Certain conditions, 
such as hypertension, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).  Establishing service-connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this matter, the Board finds the record lacking in 
evidence to support the veteran's claim that his hypertension 
relates directly to service, or relates secondarily to his 
service-connected nephrolithiasis.  

	Direct Service Connection

The medical evidence clearly establishes that the veteran has 
a current hypertension disorder.  A VA compensation 
examination report dated in September 2006 stated this.  The 
examiner, following review of the claims file, diagnosed the 
veteran with hypertension that is well-controlled by current 
medication.  As no medical evidence of record challenges this 
finding, the Board finds the first element of Pond 
established for this claim.  Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
unestablished for this claim, however.  

As to the second element of Pond, the record contains no 
medical evidence supporting the veteran's claim that he 
incurred his disorder during service.  Service medical 
records show normal blood pressure readings, as noted by the 
September 2006 VA examiner, and do not indicate a 
hypertension disorder at all.  Moreover, the September 2006 
VA examiner stated that, of the medical records in the claims 
file, the earliest medical evidence of a post-service 
disorder is found in 1994, approximately 24 years following 
the veteran's discharge from service in 1970.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) and Shaw v. 
Principi, 3 Vet. App. 365 (1992) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the veteran did not file a 
claim for service connection for his hypertension until 
October 2002, over 32 years following service.      

In sum, the record contains no medical evidence of chronic 
in-service hypertension, of the development of such a 
disorder within one year of discharge from service, or of a 
continuity of symptomatology indicative of this disorder in 
the first several years following service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board notes that the 
record contains no medical nexus evidence connecting the 
veteran's current hypertension to service.  Rather, the 
medical evidence addressing this issue expressly indicates 
the opposite - the September 2006 VA examiner stated that it 
was less than likely that the veteran's hypertension was 
attributable to military service.  The third element of Pond 
is therefore unestablished here as well.  Pond, 12 Vet. App. 
at 346.  

As such, the medical evidence of record preponderates against 
the veteran's claim that his hypertension directly relates to 
his service.  See Alemany, supra.     

	Secondary Service Connection 

With regard to the veteran's secondary service connection 
claim for hypertension, the medical evidence clearly shows 
that the veteran has hypertension, and the medical evidence 
clearly shows that he has nephrolithiasis (service connected 
since April 1978).  The September 2006 examiner noted these 
two diagnoses following review of the claims file.  38 C.F.R. 
§ 3.310(a).

But, despite the number of private and VA medical records in 
the claims file addressing the veteran's hypertension, there 
is no evidence in the record suggesting that hypertension and 
nephrolithiasis are related.  38 C.F.R. § 3.310(a).  Rather, 
the medical evidence addressing this issue expressly 
indicates the opposite - the September 2006 VA examiner 
stated that no current medical documentation indicates that 
nephrolithiasis causes hypertension, and that therefore, his 
opinion was that the two disorders were likely unrelated.  

As such, the medical evidence of record preponderates against 
the veteran's claim that his hypertension relates to his 
service-connected nephrolithiasis.  See Alemany, supra.     

In making its determinations, the Board considered the 
veteran's statements.  The Board must nevertheless look to 
medical evidence of record in determining the issue on 
appeal.  The Board must rely primarily on medical 
professionals, and not lay persons such as the veteran, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And in this 
appeal, the Board finds the preponderance of the competent 
evidence of record against the veteran's claim.  38 U.S.C.A. 
§ 5107; Gilbert, supra.  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


